DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, 12, 14-18, and 20 are pending and under examination.
Claims 9-11, 13, and 19 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 03/11/2021 have overcome the 112(a) rejection previously set forth in the Non-Final Office Action mailed on 01/13/2021. 
Based on the amended claims and remarks received on 03/11/2021, the previous prior art rejection based on Freeman has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2014/0132274; Pub. Date: May, 15, 2014; already of record – hereinafter “Freeman”), in view of translation of Hiromi (JP 2014-041060A; Pub. Date: Mar. 6, 2014 – hereinafter “Hiromi”), and further in view of Beber et al. (US 2007/0159338; Pub. Date: Jul. 12, 2007; already of record – hereinafter “Beber”).

Regarding claim 1,  An ion concentration measurement device (Freeman; fig. 1, #100, [0051]) comprising: 
at least one first cartridge (Freeman; fig. 1, #140, #150, [0051]) in contact with a passage or a container (Freeman; fig. 1, #191, [0051]) into which a measurement solution containing a target substance to be measured (Freeman; fig. 1, sample, [0051]), the at least one first cartridge having a first electrode used to continuously measure a concentration of an ion contained in the measurement solution (Freeman; fig. 1, #140, #150, [0051]) and an IC tag including a semiconductor memory configured to store information relating to measuring the concentration of the ion (Freeman; fig. 5, #505, [0060, 0062, 0064, 0068, 0072-0076]); 
a second cartridge having, a second electrode (Freeman; fig. 1, #145, [0051])
an electrometer configured to measure a potential difference between the first electrode and the second electrode (Freeman; [0052]); 
an information reader configured to communicate with the IC tag to read information from the semiconductor memory (Freeman teaches an interface circuit that receives signals from each IC tag through a bi-directional serial protocol; [0064]); and 
a control unit (Freeman; microcontroller, [0064]) configured to control the information reader to read the information from the semiconductor memory in a first period, and control the electrometer to measure the potential difference in a second period which does not overlap the first period (Freeman teaches signals from each memory chip are directed to an information reader through a bi-directional protocol, and data is communicated from the information reader to the microcontroller [0064], thereby teaching the control unit configured to control the information reader to read the information from the semiconductor memory.  Additionally, Freeman teaches each memory chip stores an expiration date and a wet life limit, and when the expiration date or wet life limit is reached, the electrode becomes disabled [0068].  Therefore, the controller being configured to read information from the semiconductor memory prior to performing a measurement since the measurement cannot be performed if the electrode is disabled due to it reaching it’s the expiration date or wet life limit.  As such, Freeman teaches the control unit being configured to control a first period where data is read that does not overlap a second period where the measurement cycle is performed since the system must read the expiration date and wet life limit of the cartridge before the measurement cycle is started).
Freeman does not teach the second cartridge connected to the first electrode through a first tube, a valve, a junction and a second tube, the first tube connecting the first cartridge and the valve and the second tube connecting the valve and the second cartridge and a pump connected to the junction, which is on the second tube, via a third tube; 
However, Hiromi teaches the analogous art of an ion concentration measurement device (Hiromi; fig. 1, [0001]) comprising at least one first cartridge (Hiromi; fig. 1, #11, #12, #13, [0014]) and a second cartridge, having a second electrode (Hiromi; fig. 1, #16, [0014]), wherein the second cartridge is connected to the first electrode through a first tube, a valve, and a junction, and a second tube connecting the valve and the second cartridge (Hiromi; fig. 1, #13, #10, #9, #8, #16, [0014-0015] – the at least one first electrode 11, 12, 13 is connected to a first tube that is connected at an opposite end to valve 10, a T-junction is formed after valve 10 wherein the T-junction includes a second tube connecting the valve 10 with the second cartridge 16), and a pump connected to the junction, which is on the second tube, via a third tube (Hiromi; fig. 1, #8; [0014-0015] – pump 8 is connected to the T-junction of the second tube, the third tube comprising the T-junction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ion concentration measurement device of Freeman to further include a second cartridge, having a second electrode, connected to the first electrode through a first tube, a valve, a junction and a second tube, the first tube connecting the first cartridge and the valve and the second tube connecting the valve and the second cartridge and a pump connected to the junction, which is on the second tube, via a third tube, as taught by Hiromi, because Hiromi teaches the second electrode is a comparative electrode wherein the difference in electromotive force between the at least one first cartridge and the second cartridge is used in order to determine the results of the sample (Hiromi; [0014, 0015, 0017]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Freeman and Hiromi both teach an ion concentration measurement device (Hiromi; fig. 1, [0001]) comprising at least one first cartridge (Hiromi; fig. 1, #11, #12, #13, [0014]) and a second cartridge, having a second electrode (Hiromi; fig. 1, #16, [0014]).
Modified Freeman does not teach wirelessly via electromagnetic waves communication between the IC tag and information reader, or Amendment filed July 16, 2020Responsive to Office Action mailed April 21, 2020wherein the IC tag is configured to not transmit response electromagnetic waves as long as electromagnetic waves having a strength at a certain level or more are received from outside.  
However, Beber teaches the analogous art of an IC tag and tag tracking system (Beber; [0008]) wherein the IC tag consists of a passive RFID element that is powered/energized by electromagnetic waves received from tag tracking system using electromagnetic waves in the 860-960 MHz range (Beber; [0005, 0008, 0022, 0044]), and a semi-active tag that only operates after receiving a wakeup signal from the tag tracking system using electromagnetic waves in the lower RF frequencies such as 126 KHz (Beber; [0004, 0008, 0016, 0046]), thereby the passive RFID and semi-active RFID tags being configured to not transmit response electromagnetic waves as long as electromagnetic waves having a strength at a certain level or more are received from outside since the passive and semi-active RFID tags are configured to operate within a defined range of the electromagnetic spectrum.  Beber also teaches the passive and semi-passive tags communicate with the tag tracking system wirelessly so as to allow the tag tracking system to read information from the passive and semi-passive tags (Beber teaches the RFID elements operable to transmit information to the tag tracking system; [0015, 0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the memory chip of modified Freemen, to further include the semi-active RFID tag and passive RFID tag, as taught by Beber, and the information reader of modified Freeman with the tag tracking system, as taught by Beber, because Beber teaches the semi-active tags may be awakened using low cost open air tag activation at low RF frequencies so that the tag does not have to constantly transmit and can therefore preserve its battery strength (Beber; [0016]), and the passive RFID tag can become activated by the tag tracking system without the use of an additional outside power source (Beber; [0005]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Freeman and Beber both teach IC tags and information readers capable of transmitting and receiving data (Freeman; [0010] – Beber; [0019]).

Regarding claim 2, modified Freeman teaches the ion concentration measurement device according to claim 1 above, further comprising: 
an information writer configured to communicate with the IC tag wirelessly via electromagnetic waves to write the information to the semiconductor memory (Freeman teaches an information writer configured to communicate with the IC tag to write information on the semiconductor memory; [0013, 0022, 0060, 0068])  Furthermore, the modification of the IC tag and information reader of Freeman, with the RFID tags and tag tracking system configured to communicate wirelessly via electromagnetic waves of Beber, has previously been discussed in claim 1 above.  The modification including an information writer configured to communicate with the IC tag wirelessly to write information on the semiconductor memory since Beber additionally teaches the tag tracking system transmits information to the RFID tag (Beber; [0008]), 
wherein the control unit is further configured to control the information writer to write the information to the semiconductor memory in a third period which does not overlap the second period (Freeman teaches as each sample or calibration is completed, data is written to the semiconductor memory [0064], thereby defining a third period which data is written.  Therefore, the control unit being configured to control a first period where data is read that does not overlap a second period where the measurement cycle is performed since the system will warn a user that fluids are low before the use cycle, and a third period of writing information that does not overlap the second since the information is written as each sample is complete).

Regarding claim 3, modified Freeman teaches the ion concentration measurement device according to claim 2 above, 
wherein the information is information in transportation and storage and/or information acquired or updated at each measurement (Freeman; [0068]).  
Note: “wherein the information is information in transportation and storage and/or information acquired or updated at each measurement” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 4, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein the control unit is further configured to control valves in the device to open and close in a third period which does not overlap the second period (Freeman teaches pumping air through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid and the slope solution, thereby defining a third period in which the device opens and closes a valve that does not overlap the second period where the second period is defined as the measurement of the calibration fluid).

Regarding claim 5, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein the information is manufacturing information relating to the first electrode and/or the second electrode and/or information unique to the passage or the container (Freeman; [0073]).  
Note: “wherein the information is manufacturing information relating to the first electrode and/or the second electrode and/or information unique to the passage or the container” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 6, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein the second cartridge has an IC tag including a second semiconductor memory configured to store the information (Freeman; [0059, 0062]).  

Regarding claim 8, modified Freeman teaches the ion concentration measurement device according to claim 1 above, further comprising: 
an electromagnetic shield configured to reduce external electromagnetic noise (Freeman; fig. 9, #910, [0071]).  

Regarding claim 12, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein a plurality of the first cartridges are configured in an integrated cartridge (Freeman teaches the first cartridge is an integrated cartridge consisting of a plurality of components; figs. 3-4, #305, #315, #310, #410, #405, #425, #415, #420 [0054, 0055]); and 
the IC tag is mounted on the integrated cartridge (Freeman teaches the memory is mounted on the cartridge assembly #140; fig. 5, #505; 0056]).  

Regarding claim 14, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein the information reader communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode.  
Note: “wherein the information reader communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 15, modified Freeman teaches the ion concentration measurement device according to claim 2 above, 
wherein the information writer communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode.  
Note: “wherein the information reader communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 16, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein a standard solution, an internal standard solution, and the measurement solution are continuously measured (Freeman; #115, #125, [0051-0052]); and 
Page 6 of 12Serial No. 15/751,544Amendment filed July 16, 2020Responsive to Office Action mailed April 21, 2020the control unit is further configured to, in respective measurements of the standard solution, the internal standard solution, and the measurement solution, control the information reader to read the information from the semiconductor memory in the first period, and control the electrometer to measure the potential difference in the second period which does not overlap the first period (Freeman teaches signals from each memory chip are directed to an information reader through a bi-directional protocol, and data is communicated from the information reader to the microcontroller [0064], thereby teaching the control unit configured to control the information reader to read the information from the semiconductor memory.  Additionally, Freeman teaches each memory chip stores exact values of calibration fluids, and the number of calibrations and samples read associated with each unique cartridge, allowing the system to warn a user that fluids are low to prevent an unexpected situation where the cartridge runs out of one or more fluids during a use cycle [0067], thereby defining a first period where information from the memory chip is read, and a second period where a measurement cycle occurs).

Regarding claim 17, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein a plurality of measurements are continuously performed (Freeman teaches a sample and calibration solution being continuously measured while system 100 is in operation (Freeman; [0051-0052]); and 
the control unit is further configured to, in the respective measurements, control the information reader to read the information from the semiconductor memory in the first period, and control the electrometer to measure the potential difference in the second period which does not overlap the first period (Freeman teaches signals from each memory chip are directed to an interface circuit located on the analog measuring printed circuit board of system 100 [0064], each memory chip 505 records the number of calibrations and samples performed [0068] and after each sample/calibration is completed, data is written to the semiconductor memory using a microcontroller; [0064].  Therefore, having a period where i. information is read, ii. a sample/calibration is measured, and iii. information is written).  

Regarding claim 18, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein the information reader reads one or more pieces of information selected from a predetermined ion corresponding to a predetermined electrode, a lot number, a serial number, an expiration date, a date of manufacture, a correct output range, an alarm condition, a temporal profile of temperature, temporal profiles of humidity, atmospheric pressure, and acceleration that are information in transportation and Page 7 of 12Serial No. 15/751,544 Amendment filed July 16, 2020 Responsive to Office Action mailed April 21, 2020 storage, and a measurement facility, a measuring device, a person in charge of measurement, a measurement channel, a measurement date and time, compositions of used reagents including a standard solution and a diluent, pH, reaction time, stirring time, an aliquot quantity of a sample, an amount of a diluent, a dilution factor, an amount of an introduction solution, introduction time, an introduction flow, an introduction flow rate, temperature, humidity, pressure, measurement cycle time, measurement wait time, data acquisition time, a number of times of data acquisition, potential, a concentration of an ion that is a measurement result, impedance and resistance of an electrode, a number of samples to be measured, sensitivity of a slope, potential stability, repeatability, selectivity, a correction factor, a time response characteristic, sensitivity, a calibration curve remeasurement condition, a data processing algorithm, and a replacement parts that are information acquired or updated every time when measured (Freeman teaches the reader reads various information regarding the device and its components [0073-0084]).
	Note: “wherein the information reader reads one or more pieces of information selected … information acquired or updated every time when measured” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.    

Regarding claim 20, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein the information is transmitted from the semiconductor memory to the information reader in the first period (Freeman teaches signals from each memory chip are directed to an information reader through a bi-directional protocol, and data is communicated from the information reader to the microcontroller [0064], thereby teaching the control unit configured to control the information reader to read the information from the semiconductor memory in the first period).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, in view of translation of Hiromi, in view of Beber, and further in view of Dobbyn (US 2011/0036145; Pub. Date: Feb. 17, 2011 – hereinafter “Dobbyn”)

Regarding claim 7, modified Freeman teaches the ion concentration measurement device according to claim 1 above comprising the IC tag and the first and second cartridge (Freeman; fig. 1, #140, #145, #150, #505, [0051, 0060, 0062, 0064, 0068, 0072-0076])
Modified Freeman does not teach the IC tag is attachable to and detachable from the first cartridge and the second cartridge. 
However, Dobbyn teaches the analogous art of a cartridge (Dobbyn; fig. 1, #106, [0082]) comprising an IC tag (Dobbyn; fig. 1, RFID tag, [0082]) that is attachable and detachable from the cartridge (Dobbyn; [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second cartridge, and the IC tag, of modified Freeman, with an IC tag that is attachable and detachable from the cartridge, as taught by Dobbyn, because Dobbyn teaches the IC tag that is attachable and detachable from the cartridge allows an operator to swipe the IC tag using an externally located detector (Dobbyn; [0082]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Freeman and Dobbyn both teach a cartridge (Dobbyn; fig. 1, #106, [0082]) comprising an IC tag (Dobbyn; fig. 1, RFID tag, [0082]).

Response to Arguments
Applicants arguments filed on 03/11/2021 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant’s remarks in order to promote compact prosecution.
Applicants argue on pages 10-12 of their remarks that the combination of Freeman and Beber do not render claim 1 obvious  since neither Freeman or Beber teach the amended claim language “a second cartridge, having a second electrode, connected to the first electrode through a first tube, a valve, a junction and a second tube, the first tube connecting the first cartridge and the valve and the second tube connecting the valve and the second cartridge; [and] a pump connected to the junction, which is on the second tube, via a third tube”.  The Examiner agrees with Applicant(s) arguments, however, the arguments are towards the amended claim language and do not apply to the current grounds of rejection.  The Examiner has modified the ion concentration measurement device of Freeman with the ion concentration measurement device of Hiromi comprising a second cartridge, having a second electrode, connected to the first electrode through a first tube, a valve, a junction and a second tube, the first tube connecting the first cartridge and the valve and the second tube connecting the valve and the second cartridge; [and] a pump connected to the junction, which is on the second tube, via a third tube. Therefore, the modification teaching each limitation of claim 1 including the amended language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Kathryn Wright/Primary Examiner, Art Unit 1798